DETAILED ACTION
	Claims 1-13 are pending. Claim 11 has been amended and claims 1-10 remain withdrawn due to an earlier restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on August 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,234,056 and U.S. 10,227,292 have been reviewed and are  accepted.  The terminal disclaimers have been recorded.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it includes a phrase that can be implied, i.e. “is provided”. The Examiner suggests omitting said phrase. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. 9,234,056).
Sakamoto et al. teaches a polymerizable compound represented by the following formula (I):

    PNG
    media_image1.png
    185
    405
    media_image1.png
    Greyscale
[col 3 line 5] wherein Z1 and Z2 are CH2=CH- [col 3 line 62], Y5 and Y6 are –(C=O)-O- and –O-C(=O)- respectively [col 4 lines 55-56], G1 and G2 are each particularly preferably a hexamethylene group (-(CH2)6-) [col 5 lines 27-36], Y3 and Y4 are –O- [col 4 lines 55-56], it is preferable A2 and A3 are represented by the following formula (A21) [col 13 lines 48-51]:

    PNG
    media_image2.png
    67
    236
    media_image2.png
    Greyscale
[col 13 line 55], A1 is particularly preferably the group represented by the following formula (A11) [col 12 lines 17-19]:

    PNG
    media_image3.png
    89
    271
    media_image3.png
    Greyscale
[col 12 line 25] wherein Y1 is –(C=O)-O- and Y2 is –O-C(=O)- [col 4 lines 55-56], Ay is a hydrogen atom [col 3 line 15-col 4 line 6], Q1 is preferably a hydrogen atom [col 14 line 4], and a specific example of Ax is 
    PNG
    media_image4.png
    66
    72
    media_image4.png
    Greyscale
 [col 8 line 20] when E is a sulfur atom [col 8 line 25], i.e. a thiophene ring [col 6 line 14], which is equivalent to the elected species formula LC1 of instant claims 11-13. Sakamoto et al. also teaches an object of the invention is to provide a polymerizable compound, a polymerizable composition, and a polymer that have a practical low .
Response to Arguments
Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive. Applicant argues Sakamoto merely discloses a genus of polymerizable compound encompassing the species but does not explicitly disclose the particular compound, see MPEP 2114.08, In re Baird and MPEP 2144.05(III)(D) for support. The claimed polymerizable compound is not prima facie obvious in view of the genus disclosed in Sakamoto.
The Examiner respectfully disagrees. The prior art is not required to teach a specific example of every embodiment disclosed therein in order for obviousness to be established. “Analysis [of whether the subject matter of claim would have been obvious] need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court to take account of the inferences and creative steps that a person of ordinary skill in the art would employ.“ KSR Int’l v. Teleflex, Inc. 82 USPQ2d In re Kahn, 78 USPQ2d 1329 (Fed. Cir. 2006)). See DyStar Textilfarben GmBH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir 2006) (“The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.”; In re Bozek, 163 USPQ 545 (CCPA 1969)(“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness ‘from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.’”); In re Hoeschelle, 160 USPQ 809 (CCPA 1969) (“[I]t is proper to take into account not only specific teachings of the references but also the inference which one skilled in the art would reasonable be expected to draw therefrom …”). The analysis supporting obviousness, however, should be made explicit and should “identify reason that would have prompted a person of ordinary skill in the relevant field to combine elements” in manner claimed. KSR, 82 USPQ2d at 1396. In the instant case, the motivation comes from routine experimentation in the liquid crystal art based on the substitution of equally suitable groups, specifically aromatic groups of Sakamotos’ Ax, to obtain additional embodiments than those specifically exemplified in order to achieve the optimal properties sought therein. Furthermore, Sakamoto makes it clear than the compounds provided in the examples are not to be considered as limiting of the invention [col 26 lines 20-22]. Therefore, one of ordinary skill in the art would consider the entire disclosure of Sakamoto when making additional compounds and arrive at the instant claims (elected species) because Sakamoto makes clear the equally suitable aromatic 
Applicant also argues the specific combination of the groups and the specific ranges of the in-plane retardation recited in claim 11 lead to an advantageous effect of significantly lowering the displacement index. It is, therefore, Applicant’s respectful assertion that Sakamoto discloses many more functional groups and substituents other than those recited in claim 11 and this the genus in Sakamoto encompasses virtually infinite number of combinations of functional groups and substituents. In addition, there is no teaching in Sakamoto that would invite optimizations by one of skill in the art to arrive at the specific combination of the groups and the specific ranges of the in-plane retardation recited in claim 11. Further, it would not have been obvious to adjust the volume-average particle diameters disclosed in Sakamoto to arrive at the claimed range of the in-plane retardation without undue experimentation, much less with a reasonable expectation of successfully achieving the advantageous effect discussed above.
The Examiner respectfully disagrees. While the current rejection is based on Applicants elected species, the general formula of Sakamoto is in fact narrower than Applicant’s claimed formula (I) such that every variable defined by Sakamoto meets the limitations of the instantly claimed formula. Nevertheless, Sakamoto teaches specific compounds structurally similar to Applicant’s elected species except for the ring group Ax of Sakamoto’s formula (I), see e.g. Compound 2 [col 28 line 25]. Based on the direction provided throughout the entire disclosure of Sakamoto, one of ordinary skill in In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1991). In the instant case, Sakamoto teaches specific compounds structurally similar to Applicant’s elected species. Therefore, one of ordinary skill in the art would expect similar beneficial properties and functions as Applicant describes. Furthermore, Sakamoto is not required to teach the same benefits as Applicant to support a prima facie case of obviousness. Instead, the prior art is only required to teach the claimed subject matter and any motivation needed to achieved it. In the instant case, Sakamoto teaches compounds of formula (I) having variables considered equally suitable for the sought invention together with the 
Applicant further argues the recited claim 11 provides the phase difference plate capable of obtaining a uniform optical effects in a wide wavelength range. In contrast, Sakamoto fails to explicitly disclose or suggest the formulae (e1) or (e2). Many other functional groups and substituents that do not correspond to polymerizable compound recited in claim 11 were also disclosed and would be nearly impossible for those skilled in the art to pinpoint the selection of the polymerizable compound from the enormous number of available polymerizable compounds disclosed in Sakamoto. It would also require a clear intention to obtain equations (e1) and (e2) which Sakamoto fails to disclose. Applicant’s also assert that the Examiner is judging obviousness of Applicants’ claims using hindsight, and should reconsider the rejection.
The Examiner respectfully disagrees. As noted above, formulae (e1) and (e2) are part of functional language that does not hold any patentable weight for the polymerizable compound. Therefore, Sakamoto is not required to teach such parameters. Applicant fails to disclose which of Sakamoto’s functional groups and/or substituents that do not correspond to Applicant’s claimed compound. While the Examiner does acknowledge Sakamoto’s formula (I) is broad, the Examiner believes every embodiment defined in Sakamoto is in fact a narrower list than those of instantly claimed formula (I). Therefore, one of ordinary skill in the art should expect that every embodiment of Sakamoto should satisfy Applicants’ formulae (e1) and (e2), absent any evidence to the contrary which Applicant has failed to provide. Sakamoto teaches exemplary compounds which are structurally similar to Applicant’s elected species with 
Due to the amendment of claim 11, the objection has been withdrawn.
Although Applicant has amended the abstract to include the nature of formula (I) previously required, the abstract is still objected to because Applicant has introduced language that is to be implied, i.e. “is provided”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722